Filed 11/20/15 P. v. Baker CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063538

v.                                                                       (Super.Ct.No. FVI1403099)

TORRIN MANVILLE BAKER,                                                   OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. John M. Tomberlin,

Judge. Affirmed.

         Christopher Love, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Torrin Manville Baker was charged by information with

oral copulation of a person under 18 years old (Pen. Code,1 § 288a, subd. (b)(1), count 1)

and unlawful sexual intercourse with a minor who was more than three years younger

than him (§ 261.5, subd. (c), count 2). As to count 2, it was further alleged that defendant

personally inflicted great bodily injury on the victim in the commission of the offense.

The information also alleged that defendant had served two prior prison terms. (§ 667.5,

subd. (b).) Defendant entered a plea agreement and pled no contest to count 2. In

exchange, the court ordered the remaining count and allegations dismissed. The parties

stipulated that the preliminary hearing transcript and police reports provided a factual

basis for the plea. The court then referred the matter to the probation department.

Defendant was subsequently sentenced, in accordance with the plea agreement, to two

years in state prison. The court also ordered him to pay a victim’s compensation claim in

the amount of $2,000 for relocation expenses, as recommended in the probation report.

         Defendant filed a timely notice of appeal, based on the sentence or other matters

occurring after the plea. We affirm.

                               PROCEDURAL BACKGROUND

         Defendant was charged with, and pled no contest to, the allegation that on or about

July 6, 2014, he engaged in an act of unlawful sexual intercourse with a minor who was

more than three years younger than him. (§ 261.5, subd. (c).)


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and two potential arguable issues: (1) whether there was substantial evidence to

support the amount of the victim’s claimed loss of $2000 in relocation expenses; and

(2) whether there was substantial evidence showing that the purported loss was incurred

as a direct result of defendant’s conduct. Counsel has also requested this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               HOLLENHORST
                                                                         Acting P. J.
We concur:

McKINSTER
                          J.

CODRINGTON
                          J.


                                             3